Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s comment
Claims 1-5, 8-12, and 15-18 are allowed.
Claims 6-7, 13-14, and 19-20 are cancelled. 
The information disclosure statement (IDS) submitted on 02/11/2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance


Claims 1-5, 8-12, and 15-18 are allowed; renumbered 1-14.	
The following is an examiner’s statement of reasons for allowance: the prior art of record do not teach or suggest “compare the topic for each event with topics present in a broker cache, based on one of prefixes or a fast lookup technique, using a hash-table, wherein to compare the topic, the filter bifurcates an event query between tree nodes having child nodes less than a predefined number; determine whether the topic associated with each event is present in the broker cache based on the comparison; retrieve matching nodes for each event based upon determining the topic is present in the broker cache; and retrieve the matching nodes for the topic for each event from a metadata store upon determining absence of the topic in the broker cache.” in light of other features described in independent claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.W/
Ayele Woldemariam
Examiner, Art Unit 2447
2/19/2021
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447